Title: From George Washington to John Hoomes, 17 February 1791
From: Washington, George
To: Hoomes, John



Sir,
Philadelphia February 17th 1791.

The state of the roads has been such as to have occasioned some delay in the passage of your letter to me, and some matters of importance which have pressed upon me since the receipt of it has retarded my acknowledgement thereof until now.
It was not because I had any doubt of the collection for the services of Royal Gift for I allow no credit—nor that I inclined to receive a specific sum for them, but to place it in the power of the person, to whom, I might confide him to affix his own terms, and to avoid at the same time all grounds of dispute in a settlement thereafter.
If you incline to take him in this way, no time is to be lost in deciding at once the sum you will allow for the use of him from the first day of April until the first day of August, because it is the anxious wish of the people of this and the States northward of it to get him nearer to them, but not mine to have him far removed from Mount Vernon, or in the possession of any on whose care I cannot place entire confidence—and because if your letter does not reach this place by the 5 of next month it may come too late for your purpose if you wish to have him.
It is proper you should know that this Jack, (Royal Gift,) though sure, is slow in covering, and that it has been found necessary to have a Jennet or two always at hand during the season, by way stimulus, when he is in those slothful humours.
The “Bill to establish the Post Office and Post roads within the United States” has not yot passed—nor do I know what form it may finally take.

It is highly probable, however, that the Assistants (whether One or more) will be left to the appointment of the Post Master General. I am Sir, Your most obedient Servant

G. Washington

